Title: From George Washington to Samuel Huntington, 16 June 1781
From: Washington, George
To: Huntington, Samuel


                        
                            Sir
                            Head Quarters New Windsor 16th June 1781
                        
                        I had the Honor of your Excellencys Favr of the 6th instant, inclosing sundry Petitions, Complaints &
                            Evidence against Colo. Broadhead, having before this received a Number of other Papers respecting Colo. Broadhead’s Conduct—& observing that these Complaints have been exhibited in a very diffuse Manner, & will involve a Variety
                            of Matter; I have written to Mr Fowler, Auditor of Public Accounts at Fort Pitt, who appears to be a Principal in these
                            Complaints, to state them all in one general View, exhibiting the several Charges under distinct Heads, with their several
                            Supports & Evidences: When these are received, a Court will be instituted & Colo. Broadhead will have his
                            Trial upon the Charges against him—& I hope the Matter will be brot to a proper Issue. 
                        Your Excellency’s favr of the same Date with the above, containg Intelligence from the Southward, &
                            inclosing a Resolution of Congress of the 2d instt respecting the Bills of Credit issuing in Pursuance of the Act of the
                            18th March 1780—is also duly received.
                        By Letters from Genl Greene of the 10th & 16th of May, just come to Hand, our Affairs in that Quarter
                            seem to put on a promising Aspect. I most sincerely congratulate your Excellency on the happy Event. I have the Honor to
                            be, with much Regard & Esteem Your Excellencys Most Obedient & humble Servant
                        
                            Go: Washington

                        
                    